         Case 1:19-cv-01314-NONE-JLT Document 29 Filed 09/30/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10
     LOUIS NEWELL,                                     )     Case No.: 1:19-CV-01314-NONE-JLT
11                                                     )
                   Plaintiff,                          )     ORDER AFTER NOTICE OF
12                                                     )     SETTLEMENT
            v.                                         )
13                                                     )     (Doc. 28)
     ENSIGN UNITED STATES DRILLING                     )
14   (CALIFORNIA) INC.,                                )
                                                       )
15                 Defendant.                          )
                                                       )
16
17          The parties report that they have settled the matter and indicate they will seek dismissal of the
18   action soon. (Doc. 28) Thus, the Court ORDERS:
19          1.     The motion for preliminary approval of the class and representative action SHALL be

20   filed no later than December 18, 2020;

21          2.     All pending dates, conferences and hearings are VACATED.

22   The parties are advised that failure to comply with this order may result in the Court imposing

23   sanctions, including the dismissal of the action.

24
25   IT IS SO ORDERED.

26      Dated:    September 29, 2020                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
     Case 1:19-cv-01314-NONE-JLT Document 29 Filed 09/30/20 Page 2 of 2


 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
